Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  153701(44)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
  JOYANNA LYMON,                                                                                           Kurtis T. Wilder,
           Plaintiff-Appellee,                                                                                         Justices
                                                                     SC: 153701
  v                                                                  COA: 323926
                                                                     Washtenaw CC: 13-000446-NZ
  KAREN FREEDLAND, JIM FREEDLAND,
  and KAREN FREEDLAND TRUST,
             Defendants-Appellants.
  ___________________________________/

        On order of the Chief Justice, the motion of the defendants-appellants to file a
  supplement to the application for leave to appeal is GRANTED. The supplement
  submitted on August 23, 2017, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 1, 2017

                                                                                Clerk